Exhibit (a)(5)(B) March 18, 2009 /PR NEWSWIRE JLL Partners Announces Receipt of Approval from German Competition Authorities for PharmaNet Tender Offer and Merger NEW YORK JLL Partners (“JLL”), a leading private equity investment firm, announced today that its affiliates have received approval from the German Federal Cartel Office (the “FCO”) to complete the previously announced tender offer for all of the outstanding shares of common stock of PharmaNet Development Group, Inc. (NASDAQ:PDGI) (“PharmaNet”).The tender offer was commenced by JLL PharmaNet Holdings, LLC (“Parent”), through its wholly-owned subsidiary, PDGI Acquisition Corp. (“Purchaser”), which is an affiliate of JLL and JLL Partners Fund VI, L.P., one of the investment funds managed by JLL (the “Sponsor”).The FCO also approved the completion of the merger of Purchaser and PharmaNet that will occur after the completion of the tender offer. As previously announced, the tender offer was extended to allow JLL time to obtain the FCO approval and is now scheduled to expire on March 19, 2009 at 12:00 midnight, New York City time.Upon the successful closing of the tender offer, which remains subject to the satisfaction of customary closing conditions, stockholders of PharmaNet will receive $5.00 in cash net for each share of PharmaNet common stock tendered in the tender offer, without interest and less any required withholding taxes.Following the acceptance for payment of shares in the tender offer and completion of the merger of Purchaser and PharmaNet pursuant to the merger agreement among the parties, PharmaNet will become a wholly owned subsidiary of Parent. Upon expiration of the tender offer, JLL expects all validly tendered shares to be accepted for payment and the merger to close shortly thereafter. About JLL Partners Parent is an affiliate of the Sponsor, a private equity investment fund managed by JLL.
